Citation Nr: 0700490	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-25 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to service connection for a left knee 
disorder

4. Entitlement to service connection for residuals of 
pneumonia, to include chest wall defect.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claims.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in September 2006.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

Following the hearing, evidence was submitted directly to the 
Board via the veteran's accredited representative, who waived 
initial consideration of the evidence by the Agency of 
Original Jurisdiction (AOJ) in accord with 38 C.F.R. 
§ 20.1304.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required with respect to the veteran's claims 
of service connection for pneumonia residuals and COPD.  
Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if additional action is required on his 
part.

As an additional matter, the Board notes that in September 
2006 the veteran also submitted new claims of service 
connection for arthritis of both feet, and peripheral 
vascular disease of the left leg.  Further, the RO sent 
correspondence to the veteran regarding these claims in 
November 2006.  However, as the record assembled for the 
Board's review does not indicate these claims have been 
adjudicated below, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein has 
been completed.

2.  The veteran's right shoulder and left knee disorders were 
first diagnosed many years after his separation from active 
duty, and no competent medical evidence is of record which 
relates either disability to such service.

3.  There is no competent medial evidence of a chronic left 
leg disability other than osteoarthritis/degenerative joint 
disease of the left knee.


CONCLUSION OF LAW

Service connection is not warranted for a right shoulder 
disorder, a left leg disorder, and/or a left knee disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by a letter dated in 
February 2003.  He was subsequently provided with additional 
notice by a letter dated in August 2003.  

Taken together, the aforementioned correspondence summarized 
the criteria for establishing service connection for a 
claimed disability, informed the veteran of what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.

The Board further notes that it is cognizant of the holding 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
which the Court held, in part, that the notice provided to a 
claimant should include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  In this case, notice was 
given via correspondence dated in August 2006.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (the Veterans Claims Court shall "take due account 
of the rule of prejudicial error"); Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claims, to 
include at the September 2006 hearing.  All available service 
medical records, as well as VA and private medical records 
pertinent to the years after service, are in the claims file.  
The Board acknowledges that the veteran indicated he had had 
additional private medical treatment for his claimed 
disabilities at his September 2006 hearing, the records of 
which were not on file.  However, he also indicated that the 
records had either been destroyed, that he could not remember 
the name(s) of certain clinician(s), or that they were 
otherwise unavailable.  VA has no obligation to seek evidence 
which the veteran acknowledges does not exist.  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).  In addition, as noted in 
the Introduction, the veteran has submitted evidence directly 
to the Board which consists of photographs and recent 
treatment records.

The Board also acknowledges that no VA medical examination 
was accorded to the veteran in conjunction with this case.  
Nevertheless, the Board concludes that no such development is 
required with respect to the right shoulder, left knee, and 
left leg claims as there is nothing in the record to link the 
current disabilities to service.  Simply put, the outcome of 
these claims hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
in-service incurrence or aggravation of the claimed 
disability, referral of this case for an opinion as to 
etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative).  Obtaining a medical 
nexus opinion under the circumstances presented in this case 
would be a useless exercise. 

For these reasons, the Board concludes that all reasonable 
efforts to assist the veteran in the development of these 
claims has been completed.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this and in other cases, only independent medical evidence 
may be considered to support medical findings.  The Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

In his statements and hearing testimony, the veteran has 
contended that he experienced right shoulder and left knee 
problems during active service.  Moreover, his spouse 
testified at the September 2006 hearing, in part, that she 
had observed these problems.  However, nothing on file shows 
that the veteran or his spouse has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, their contentions cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1).  
Moreover, the veteran's spouse testified that they met in 
February or March of 1956, after his separation from active 
service.  Therefore, her contentions cannot serve as evidence 
that the claimed injuries actually occurred as they 
purportedly occurred prior to their relationship.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran has contended, to include at his September 2006 
hearing, that he injured his right shoulder during active 
service, and has had recurrent problems since that time.  He 
has reported that the injury occurred when he was ejected 
from a vehicle onto the highway when the vehicle was in 
motion, and that he was subsequently treated at a hospital 
facility for pain and swelling of the left knee, right 
shoulder, and left leg.  In addition, he testified that he 
also injured his left knee at the same time he broke his left 
ankle while playing basketball in 1954.  He indicated that a 
player fell on him during the game, breaking his ankle, and 
causing his knee to rotate out of its joint.  Further, he 
maintains that his knee continued to pop out after this 
injury and that he subsequently required surgery in 1976 and 
1979, as well as a total left knee replacement in 2005.

I.  Right Shoulder

Analysis.  In the instant case, the Board finds that the 
veteran's claim of service connection for a right shoulder 
disorder must be denied as the preponderance of the evidence 
is unfavorable.

Initially, the Board notes that despite the veteran's 
contentions, there is nothing in his service medical records 
which supports a finding that he sustained a right shoulder 
injury while on active duty, or otherwise received treatment 
for that joint with the exception of scarring noted at the 
time of his September 1951 enlistment examination.  He also 
indicated on a concurrent Report of Medical History that he 
had not experienced painful or "trick" shoulder or elbow.  
Moreover, his August 1955 release from active duty 
examination reflects, in part, that his upper extremities 
were clinically evaluated as normal.  

The Board further notes that the first competent medical 
evidence of a right shoulder disorder in the post-service 
medical records appears to be in November 1999, more than 40 
years after the veteran's separation from service.  Diagnosis 
at that time was probable tear of the rotator cuff, right 
shoulder.  The Court has indicated that the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

In addition, the Board observes that no competent medical 
evidence is of record which relates the current right 
shoulder disorder to the confirmed events of the veteran's 
active service.  Rather, the November 1999 records indicate 
that the disability was incurred as a result of a fall that 
occurred approximately 3 to 4 weeks earlier.  Subsequent 
records from March 2000 also indicate that the current right 
shoulder disorder was due to an injury sustained in a fall in 
1999.  In short, there is competent medical evidence of 
record which indicates that the current disability is due to 
a post-service injury.

Thus, in summary, there is no competent medical evidence of 
record of any right shoulder problems until decades after 
service, and no competent medical evidence which relates the 
current disability to the confirmed events of active service. 
Moreover, under these circumstances, any opinion on whether a 
disability is linked to service, would obviously be 
speculative as there is no relevant complaint, clinical 
finding, or laboratory finding for a clinician to link the 
claimed disability to the veteran's military service.  
Consequently, the Board finds that no further development is 
warranted, and that the claim must be denied as the 
preponderance of the evidence is unfavorable.  

II.  Left Leg and Knee

Analysis.  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for both a left leg disorder and a left 
knee disorder.

The Board acknowledges that the competent medical evidence 
confirms the veteran has osteoarthritis/degenerative joint 
disease of the left knee.  However, there is no competent 
medical evidence of a chronic disability of the left leg that 
is separate and distinct from that of the knee.  
Consequently, the Board must conclude that there is no 
competent medical evidence of a current left leg disorder.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  

Turning to the left knee claim, the Board observes that the 
service medical records confirm that the veteran did sustain 
a left ankle injury in December 1954 while playing 
basketball.  He also submitted a photograph purportedly 
showing he had a walking cast on his left foot.  However, the 
service medical records reflect that even though a cast was 
applied, and that the ankle was dislocated, X-rays revealed 
no fracture.  More importantly, there is no indication in 
these or the other service medical records of a left knee 
injury during active service.  Further, his lower extremities 
were clinically evaluated as normal on his August 1955 
release from active duty examination.  

The Board acknowledges that there is competent medical 
evidence indicating treatment for a left knee disorder 
beginning in 1975, and that the veteran had surgery on this 
joint in January 1976 and October 1978, as well as continuing 
problems since that time.  He has also submitted pictures 
documenting his knee surgeries.  Nevertheless, even though 
this is less of a gap than that of the right shoulder, the 
fact remains is that the first competent medical evidence of 
a left knee disorder is dated decades after the veteran's 
separation from active service.  As noted above, this is 
probative evidence against the claim.  See Mense, supra; 
Maxson, supra; and Forshey, supra.  

The left knee claim is also similar to that of the right 
shoulder in that there is no competent medical evidence 
linking the current disability to active service, and even if 
there were, the absence of any relevant in-service medical 
findings attributable to the left knee would make such an 
opinion speculative at best.  An award of service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (by reasonable 
doubt is meant ... a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility); see also Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a left knee disorder.

III.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the veteran's 
claims of service connection for a right shoulder disorder, a 
left leg disorder, and a left knee disorder.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, 
these benefits sought on appeal must be denied.


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a left leg disorder is 
denied.

Entitlement to service connection for a left knee disorder is 
denied.


REMAND

The veteran essentially contends that he has experienced 
recurrent episodes of pneumonia, as well as other respiratory 
problems, ever since he had a bout of pneumonia during active 
service.  

The Board notes that at the time of his enlistment into 
active service, the veteran indicated on a September 1951 
Report of Medical History that he had had pneumonia at age 
13.  However, no chronic disability was indicated on the 
enlistment examination itself, as his lungs were clinically 
evaluated as normal.  In addition, chest X-ray was negative.  
Moreover, records dated in January 1955 confirm that he was 
treated for pneumonia while on active duty.

The Board further notes that the post-service medical records 
indicate the veteran currently has asthma and COPD.  Granted, 
the service medical records indicate that the pneumonia was 
found to be atypical, apparently resolved with treatment, and 
his lungs were evaluated as normal on the August 1955 release 
from active duty examination.  Nevertheless, the Board cannot 
ignore the fact that the veteran was treated for pneumonia 
during active service, that he currently has chronic 
respiratory disorders, and that no competent medical evidence 
is of record which addresses whether a causal relationship 
exists between the current disability(ies) and active 
service.  When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. 
§ 3.159(c)(4) (An examination or opinion shall be treated as 
being necessary to make a decision on the claim if the 
evidence ... indicates that the disability or symptoms may be 
associated with the claimant's act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.).  Accordingly, the Board concludes that a 
remand is required to determine whether the veteran's current 
respiratory problems are causally related to active service.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For these reasons, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
respiratory problems since January 2003.  
After securing any necessary release, the 
RO should obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his current respiratory 
problems.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

For any chronic respiratory disorder 
found to exist following evaluation of 
the veteran, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any such disability is 
causally related to the veteran's active 
service, to include his treatment for 
pneumonia in January 1955.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the June 2004 Statement of the Case, and provided 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


